DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Summary
Claims 21-39 are pending.  Claims 21-22, 24-25 and 27-38 are allowed.  Claims 23, 26, and 39 are rejected herein.  This is a Non-Final Rejection after the amendment, argument, and Request for Continued Examination (hereinafter “the Response”) dated 2/5/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26 and 39 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 26 and 39:  Claim 26 recites a first temperature differential such that at least a portion of the convection current formed between the first side and the second side of the sample container is disposed in a direction parallel to gravity.  This limitation was not found in the specification as originally filed.  Please note that the Response contains no guidance as to where support for this amendment can be found.  Also, the word gravity does not appear in the specification.  The word direction only appears apart from basic definitions in the context of viewing direction for the container.  Furthermore, since the heat blocks of claim 21 are disposed to the sides of the wells the convection current would be in a direction perpendicular to gravity.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 23:  The term “substantially” is an indefinite relative term and it is unclear how it affects the scope of the claim.
Allowable Subject Matter
Claims 21-22, 24-25 and 27-38 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claim 21 contains allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of first, second, and third heating blocks adjacent to first and second sample containers with a controller configured to heat all three heating blocks to different temperatures such that two different temperature differentials are formed.  This limitation is also present in claim 35.  The closest prior art of record has been discussed in the previous office actions such as CHANG et al. (US Pub. 2003/0152492) which teaches individual containers that have adjacent heating elements to form convection currents, but each container has two dedicated heating elements on opposite sides as opposed to invention of claim 21 which has only a single heating element in between each container.
Claims 22, 24, 25, 27-31, 33, and 34 are allowed due to their dependence on claim 21.
Claims 36-38 are allowed due to their dependence on claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
The Applicant has argued (page 11 of the Response) that the configuration shown in FIG. 4 makes it inherent that there will be a portion of convection current that is in a direction parallel to gravity.  Such a limitation was not mentioned at all in the specification as discussed in the 112 rejection above.  Furthermore, assuming arguendo that the geometric arrangement contains such an inherent limitation then the Applicant is invited to claim the geometric configuration to capture said limitation without any issues under 35 U.S.C. 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NATHANIEL J KOLB/Examiner, Art Unit 2856